Citation Nr: 0509741	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-03 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for angioedema, to 
include as due to Persian Gulf War service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1977, from August 1982 to March 1986, and from June 1991 to 
July 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.

The entire appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. 
§§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In the instant case, the veteran's claims of entitlement to 
service connection for a right knee disability and angioedema 
must be remanded for compliance with the notice and duty to 
assist provisions of the VCAA.  The veteran claims he is 
entitled to service connection for a right knee disability 
resulting from an injury sustained while he was on a weekend 
drill with the Michigan Army National Guard.  He contends he 
underwent arthroscopic surgery following the accident.

A preliminary review of the record reveals the veteran 
strained his right knee while moving office furniture during 
military duty at the Jackson Armory on August 11, 1996.  It 
was determined that the injury was incurred in the line of 
duty, specifically during a period of inactive duty training.  
DA Form 2173, Statement of Medical Examination and Duty 
Status, indicates the veteran was referred to Dr. JCP 
(initials) for orthopedic evaluation.   An October 1996 
treatment note from Dr. JCP shows the veteran was treated for 
a probable tear of the right knee medial meniscus.  Dr. JCP 
felt the veteran could benefit from an arthroscopy.  The 
veteran was to contact him about scheduling the surgery.

The claim of entitlement to service connection for a right 
knee disability must be remanded for several reasons.  First, 
it does not appear that the veteran's complete service 
medical records have been associated with the claims folder.  
Thus, VBA AMC should contact the National Personnel Records 
Center (NPRC), and any other appropriate governmental records 
depositories, and attempt to obtain any outstanding service 
medical records for the periods of service from 1982 to 1986 
and from 1991 to 1992.  Additionally, attempts should be made 
to obtain any outstanding service medical records from the 
Michigan Army National Guard. 

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R. § 3.159(c)(2).  
All efforts to obtain such service medical records should be 
documented.   

Second, as noted above, an October 1996 treatment note from 
Dr. JCP reveals that arthroscopic surgery was recommended.  
There are no follow-up treatment notes from Dr. JCP and/or 
any other additional private treatment provider, which 
confirms whether the surgery was performed.  VBA AMC must 
first contact the veteran and ask that he provide the name of 
the doctor/clinic that performed the right knee arthroscopy 
and the date of said surgery.  

In order to comply with the duty to assist, VA must make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from a private medical care provider.  38 C.F.R. 
§ 3.159(c)(1).  Therefore, VA should attempt to obtain the 
medical records associated with the right knee arthroscopic 
surgery and associate them with the claims folder.  38 C.F.R. 
§ 3.159(c)(1)(i).  Attempts to obtain the treatment records 
as noted above, should also include a follow-up request if a 
response to the initial request is not received.  38 C.F.R. 
§ 3.159(c)(1).

Third, VBA AMC should associate the veteran's service 
personnel records with the claims folder.  VBA AMC should 
ensure that the dates of active duty, inactive duty, and 
annual training, etc., are included in the file.  Finally, it 
is necessary under the VCAA for the veteran to be examined 
for the purpose of having a medical specialist express an 
opinion as to whether the veteran currently suffers from a 
right knee disability as a result of his military service.  
38 U.S.C.A. § 5103A(d).  

The veteran has also filed a claim of entitlement to service 
connection for angioedema, to include as due to Persian Gulf 
War service.  The evidence of record indicates that veteran 
sought treatment for the claimed disability from the Mayo 
Clinic.  It does not appear that these records have been 
associated with the claims folder.  Therefore, VA should 
attempt to obtain these medical records and associate them 
with the claims folder.  38 C.F.R. § 3.159(c)(1)(i).  
Attempts to obtain the treatment records as noted above, 
should also include a follow-up request if a response to the 
initial request is not received.  38 C.F.R. § 3.159(c)(1).

The evidence of record also reveals the veteran was afforded 
a June 1998 Persian Gulf War Registry examination at the Ann 
Arbor, Michigan, VA Medical Center (VAMC).  However, this 
report has not been associated with the claims folder.  

The Board notes that VA is deemed to have constructive 
knowledge of these records and, in this case, has actual 
knowledge of the existence of those records.  As such, they 
are considered to be evidence that is of record at the time 
any decision is made, and should be associated with the 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . 
an [agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . .").

In light of the outstanding medical records, an additional VA 
examination will be necessary as it is essential, both in the 
examination and the evaluation of a disability, that each 
disability be viewed in relation to its history.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 4.1.  Once the requested information has 
been associated with the claims folder, the veteran should be 
afforded a VA examination to determine whether angioedema is 
related to the veteran's military service, to include on a 
direct causation basis and/or based on the veteran's Persian 
Gulf War service.  The examiner is directed to answer the 
specific questions set forth in the numbered paragraphs 
below.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  VBA AMC should contact the NPRC and 
any other appropriate governmental 
records depositories, and attempt to 
obtain the following: (1) any outstanding 
service medical records for the periods 
of service from 1982 to 1986 and from 
1991 to 1992; and (2) the veteran's 
service personnel file.  All inquiries 
must be clearly documented in the 
veteran's claims folder.  In addition, 
all responses thereto must be associated 
with the veteran's claims folder, to 
include any negative responses.

3.  VBA AMC should attempt to obtain any 
outstanding service medical records from 
the Michigan Army National Guard.  All 
inquiries must be clearly documented in 
the veteran's claims folder.  In 
addition, all responses thereto must be 
associated with the veteran's claims 
folder, to include any negative 
responses.

4.  VBA AMC should ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for a right knee 
disability and angioedema that is not 
evidenced by the current record.  In 
particular, VBA AMC should request that 
the veteran: 

a.  Identify the name of the 
physician or the clinic that 
performed the right knee 
arthroscopic surgery.  If, and only 
if, the veteran complies with this 
directive, VBA AMC should attempt to 
secure the medical report of such 
surgery.   

b.  Provide signed authorizations 
for the release of any treatment 
records not currently of record, 
generated by (1) Dr. JCP (initials) 
and (2) the Mayo Clinic.  

Attempts to obtain the treatment records 
as noted above, should also include a 
follow-up request if a response to the 
initial request is not received.  All 
responses to the request for records, to 
include negative responses, should be 
associated with the veteran's claims 
folder.

5.  VBA AMC should obtain a copy of the 
June 1998 Persian Gulf War Registry 
examination conducted at the Ann Arbor, 
Michigan, VAMC.  All efforts to obtain 
these records should be clearly 
documented in the veteran's claims file, 
to include all negative responses.

6.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C. § 5103A(b)(2).

7.  Only after the development requested 
in paragraphs 1 through 6 is completed, 
VBA AMC should then arrange for the 
veteran to be examined to evaluate the 
etiology of any currently diagnosed right 
knee disorders and/or angioedema.  The 
examiners should review all pertinent 
records in the claims file and a copy of 
this REMAND, and should state in the 
examination reports that such review was 
performed.



Right Knee Disorder

Is it at least as likely as not (50 
percent or greater likelihood) that any 
right knee disorder found on examination 
is related to right knee lateral strain 
sustained in August 1996.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale. 

Angioedema

Is it at least as likely as not (50 
percent or greater likelihood) that any 
angioedema found on examination is 
related to service on any basis?  The 
examiner is asked to make specific 
reference to service medical records 
dated in September 1975, which contains 
complaints of difficulty swallowing food.  
The examiner is also asked to determine 
whether any currently diagnosed 
angioedema is a result of the veteran's 
Persian Gulf War Service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale. 

8.  The veteran must be properly informed 
of his scheduled VA examinations, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examinations, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

9.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for a right knee 
disability and angioedema, to include as 
due to Persian Gulf War Service. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal. 

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him.



                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



